62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Joseph N. BECK, Jr., Appellant,v.Paul K. DELO;  Raymond E. Pogue; Del Casby;  BrianO'Connell, Appellees.
No. 94-4119.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 11, 1995.Filed:  Aug. 15, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Joseph N. Beck, an inmate at the Potosi Correctional Center (PCC), appeals the district court's1 dismissal of his due process claims in his 42 U.S.C. Sec. 1983 action, pursuant to 28 U.S.C. Sec. 1915(d), and the denial of his motion for appointment of counsel.


2
As to Beck's due process claims, we have carefully reviewed the record and the parties' briefs and conclude that the district court did not abuse its discretion by dismissing these claims pursuant to section 1915(d).  We affirm the dismissal for the reasons set forth in the district court's opinion.  See 8th Cir.  R. 47B.


3
Beck also argues that, because defendants filed some of their summary judgment exhibits under seal, the denial of appointed counsel effectively prevented him from rebutting defendants' evidence.  We conclude the district court2 did not abuse its discretion by denying his motion.  Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir.1991) (standard of review;  factors to consider in determining whether indigent litigant needs appointed counsel), cert. denied, 504 U.S. 930 (1992).  We have reviewed the sealed exhibits and conclude Beck's access to them would not have affected his ability to challenge defendants' evidence.


4
Finally, we reject as meritless Beck's argument that the district court erred in determining appellees were entitled to qualified immunity;  the district court's order clearly disposed of the case on other grounds.


5
The judgment is affirmed.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri


2
 The Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)